Case 8:18-cv-02869-VMC-CPT Document 118-1 Filed 08/23/19 Page 1 of 2 PageID 1217



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION


  THE HURRY FAMILY REVOCABLE TRUST;
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; and ALPINE SECURITIES
  CORPORATION,

           Plaintiffs,

  v.                                                        Case No. 8:18-cv-02869-VMC-CPT

  CHRISTOPHER FRANKEL,

           Defendant.
                                                       /

  CHRISTOPHER L. FRANKEL,

           Counter-claimant,
  v.

  CAYMAN SECURITIES CLEARING
  AND TRADING LTD; THE HURRY
  FAMILY REVOCABLE TRUST;
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; and ALPINE SECURITIES
  CORPORATION,

           Counter-defendants.
                                                       /

                                   INDEX OF EXHIBITS TO
                         FRANKEL’S MOTION FOR SUMMARY JUDGMENT


  Number                                       Title


   118-2       Hurry Deposition Exhibit No. 1 – Notice of Taking Depositions of Cayman
               Securities Clearing and Trading LTD; The Hurry Family Revocable Trust; Scottsdale
               Capital Advisors Corporation; and Alpine Securities Corporation (July 30, 2019)
Case 8:18-cv-02869-VMC-CPT Document 118-1 Filed 08/23/19 Page 2 of 2 PageID 1218




  Number                                      Title


   118-3    Hurry Deposition Exhibit No. 3 - Scottsdale Capital Advisors – Non-Disclosure and
            Confidentiality Agreement (June 22, 2015)


   118-4    Hurry Deposition Exhibit No. 4 - Employee Nondisclosure & Computer Use
            Agreement (July 1, 2015)


   118-5    Hurry Deposition Exhibit No. 36 (redacted) - Complaint - Department of
            Enforcement v. Alpine Securities Corporation; Disciplinary Action No.
            2019061232601 (July 25, 2019)


   118-6    Frankel Deposition Exhibit No. 3 - Cease and Desist Letter from Harder LLP to
            Chris Frankel (Nov. 9, 2018)


   118-7    Frankel Deposition Exhibit No. 4 - Cease and Desist Email from Chris Frank to
            Marcie Moreno and Jordan Susman (Nov. 12, 2018)


   118-8    Plaintiff Scottsdale Capital Advisors Corporation and Plaintiff Alpine Securities
            Corporation’s Supplemental Objections and Responses to Frankel’s First Set of
            Interrogatories (June 7, 2019)


   118-9    Plaintiffs’ Supplemental Objections and Responses to Frankel’s First Set of Requests
            for Production (June 7, 2019)


   118-10   Plaintiffs’ Further Supplemental Objections and Response to Frankel’s First Set of
            Request for Production (August 5, 2019)
